Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an adjustment feature, recited in claims 1, 3, 4, 5, 6, 14, 18, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 20, is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Matlock (US 20190015645).
Regarding claim 1, Matlock discloses an apparatus (dilation instrument 10; FIGS. 1A-1D; FIG. 1B, reproduced below; para [0053]), comprising:
(a) a handle (handle assembly 500) including an elongate body; 
(b) an elongate shaft assembly (guide shaft assembly 100), the elongate shaft assembly including: 
(i) an outer tube (dilation catheter 702; FIG. 1C) slidably disposed within the elongate body (para [0054]), the outer tube extending distally from the elongate body to an outer tube distal end (dilation catheter 702 has a distal end; FIG. 1B;), and 
(ii) an inner shaft  (guidewire (602)) coaxially disposed within the outer tube (guidewire (602) is coaxially disposed within dilation catheter (702); para [0056]; FIG. 1D), the inner shaft extending distally through the outer tube distal end to an inner shaft distal tip (FIG. 1D), the inner shaft being sized and configured to pass through passageways within an ear, nose, or throat of a patient (FIGS. 1A-1D; para [0053]); 
(c) an adjustment feature (Guidewire actuation assembly 600 and dilation catheter actuation assembly 700; para [0055]; This is equivalent to applicant’s slider body 342, 343 shown in FIG. 6A of the instant application. ) slidably disposed relative to the elongate body of the handle  and configured to translate at least the outer tube relative to the handle and thereby adjust one or more characteristics of the elongate shaft assembly (The operator may advance dilation catheter actuation assembly (700) distally along handle assembly (500) to thereby advance dilation catheter (702) distally. FIGS. 1B;1CPara [0055]); and 
(d) a position sensor (guidewire may include position sensor for generating the position signal; connector 604; Para [0076]) configured to generate signals indicating a real-time position of the inner shaft distal tip.

    PNG
    media_image1.png
    457
    853
    media_image1.png
    Greyscale

Regarding claim 2, Matlock discloses wherein the outer tube is rigid, and the inner shaft is flexible (catheter 702 is guided by the guidewire 602. Therefore, the guidewire 602 more flexible than the catheter 702).
Regarding claim 3, Matlock discloses wherein the one or more characteristics includes a rigidity of the elongate shaft assembly, wherein the rigidity is adjustable by a linear movement of the adjustment feature relative to the elongate body of the handle (When the dilation catheter (702) is extended outside of the metallic shaft member 110, the change in length of the catheter adjusts the rigidity of the catheter. The longer the catheter 702 out from the shaft 110 more flexible it becomes. ).
Regarding claim 4, Matlock discloses wherein the one or more characteristics includes an effective length of the elongate shaft assembly, wherein the effective length is adjustable with a linear motion of the adjustment feature relative to the elongate body of the handle (When the dilation catheter (702) is extended outside of the metallic shaft member 110, the change in length of the catheter adjusts the rigidity of the catheter. The longer the catheter 702 out from the shaft 110 more flexible it becomes. ).
Regarding claim 5, Matlock discloses wherein the one or more characteristics includes an effective length of the elongate shaft assembly and a rigidity of the elongate shaft assembly, wherein the characteristics are adjustable by a linear motion of the adjustment feature relative to the elongate body of the handle (When the dilation catheter (702) is extended outside of the metallic shaft member 110, the change in length of the catheter adjusts the rigidity of the catheter. The longer the catheter 702 out from the shaft 110 more flexible it becomes. Thus both the length and rigidity change.).
Regarding claim 6, Matlock discloses wherein the adjustment feature is operable to adjust an effective length of the outer tube (The operator may advance dilation catheter actuation assembly (700) distally along handle assembly (500) to thereby advance dilation catheter (702) distally. FIGS. 1B, 1C; Para [0055]), wherein the adjustment feature is further operable to adjust the effective length of the elongate shaft assembly (When the catheter actuation assembly (700) is moved, the effective length of the guide shaft assembly 100 changes because as catheter actuation assembly (700) moves the effective length of the   guide shaft assembly 100. ).
Regarding claim 7, Matlock discloses wherein the adjustment feature includes: (i) a first slider body  (dilation catheter actuation assembly (700)) configured to adjust an effective length of the outer tube (The operator may advance dilation catheter actuation assembly (700) distally along handle assembly (500) to thereby advance dilation catheter (702) distally. FIGS. 1B, 1C; Para [0055]), and (ii) a second slider body (guidewire actuation assembly (600))  configured to adjust an effective length of the inner shaft (operator may advance guidewire actuation assembly (600) distally along handle assembly (500) to thereby advance guidewire (602) distally; para [0055]).
Regarding claim 8, Matlock discloses wherein the first slider body and the second slider body are disposed within a first elongate aperture defined by the elongate body of the handle (Body of the handle 500 includes aperture where catheter actuation assembly (700) and guidewire actuation assembly (600) are positioned. FIG. 1B).
Regarding claim 9, Matlock discloses wherein the first slider body includes a second elongate aperture (dilation catheter actuation assembly (700) include an aperture; Fig. 1D), and the second slider body is disposed within the second elongate aperture (Guidewire actuation assembly (600) is disposed within the aperture of the dilation catheter actuation assembly (700). FIG. 1D ).
Regarding claim 20, Matlock discloses an apparatus (dilation instrument 10; FIGS. 1A-1D; para [0053]), comprising: 
(a) a handle (handle assembly 500) that includes a first elongate aperture (FIG. 1B shows aperture that houses guidewire actuation assembly 600 and dilation catheter actuation assembly 700); 
(b) an elongate shaft (guide shaft assembly 100) assembly extending distally from the handle, the elongate shaft assembly including: ACC606OUSNP 1 - 33 – 
(i) a rigid outer shaft (dilation catheter 702; FIG. 1C) having a distal end, and 
(ii) a flexible inner shaft (guidewire (602)) having a distal tip, the distal tip of the flexible inner shaft being positionable distally of the distal end of the rigid outer shaft (FIGS. 1A-1D); 
(c) an adjustment feature (Guidewire actuation assembly 600 and dilation catheter actuation assembly 700; para [0055]) including: 
(i) a first slider body (dilation catheter actuation assembly (700)) operable to translate relative to the handle, the first slider body being operable to drive the rigid outer shaft to translate relative to the handle (The operator may advance dilation catheter actuation assembly (700) distally along handle assembly (500) to thereby advance dilation catheter (702) distally. FIGS. 1B, 1C; Para [0055]), and (ii) a second slider body (guidewire actuation assembly (600)) operable to translate relative to the handle, the second slider body being operable to drive at least the flexible inner shaft to translate relative to the handle (operator may advance guidewire actuation assembly (600) distally along handle assembly (500) to thereby advance guidewire (602) distally; para [0055]).
); and 
(d) a position sensor (guidewire may include position sensor for generating the position signal; connector 604; Para [0076]) configured to generate signals indicating a real-time position of the distal tip of the flexible inner shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matlock in view of Kesten (US 20160310042).
Regarding claim 10, Matlock discloses wherein the second slider body includes a detent (detent 672), wherein the second elongate aperture includes a aperture detents (detent 752 ) arranged along the second elongate aperture, wherein the second detents are configured to engage the detent of the second slider body to resist movement of the second slider body along the second elongate aperture.
Matlock does not expressly disclose the second elongate aperture includes a plurality of second aperture detent arranged along the second elongate aperture. The concept of using plurality detents to prevent unintended sliding or to provide accurate linear or rotational movement is known. For example, Kesten is directed to surgical apparatus (abstract) including a handle assembly, a guide tube, and a wire (abstract; FIG. 2) and teaches a slider body (actuator (120); FIG. 2) that includes a detent (marker 125 can be detent. Para [0042]), wherein an elongate aperture (longitudinal slot (112); FIG. 2) includes a plurality of aperture detents arranged along the elongate aperture (115A, 115B 115C can be mechanical detents; FIG. 2; para [0042]), wherein the aperture detents are configured to engage the detent of the second slider body to resist movement of the second slider body along the second elongate aperture (para [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second elongate aperture of Matlock to include a plurality of aperture detents, in accordance with the teaching of  Kesten so that accurate sliding of the guide wire could be achieved by way of having a plurality of detents. 
Regarding claim 11,  Matlock does not expressly  disclose wherein the second aperture detents are spaced apart from each other at intervals corresponding to three or more discrete longitudinal positions of the inner shaft relative to the elongate body of the handle.  
Kesten teaches wherein the second aperture detents are spaced apart from each other at intervals corresponding to three or more discrete longitudinal positions of the inner shaft relative to the elongate body of the handle (115A, 115B 115C can be mechanical detents; FIG. 2; para [0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second elongate aperture of Matlock to include a plurality of aperture detents, in accordance with the teaching of  Kesten so that accurate sliding of the guide wire could be achieved by way of having a plurality of detents. 
Regarding claim 12, Matlock discloses wherein the adjustment feature includes a first slider body (catheter actuation assembly 700; FIG. 1B) slidably disposed in a first elongate aperture of the handle (handle assembly 500 has an aperture that houses the assembly 600, 700 ), wherein the first slider body includes a detent (detent 752).  Matlock does not expressly disclose wherein the first elongate aperture includes a plurality of first aperture detents arranged along the first elongate aperture, wherein the first aperture detents are configured to engage the detent of the first slider body to resist movement of the first slider body along the first elongate aperture.  
The concept of using plurality detents to prevent unintended sliding or to provide accurate linear or rotational movement is known. Kesten teaches wherein an elongate aperture (slot 112; FIG. 2B) includes a plurality of first aperture detents arranged along the elongate aperture (115A, 115B 115C can be mechanical detents; FIG. 2; para [0042]), wherein the first aperture detents are configured to engage the detent of the first slider body to resist movement of the first slider body along the first elongate aperture (Marker detent 125 can be a mechanical detent engaging on one of the other marker detents 115A-115C as the actuator slides. Para [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second elongate aperture of Matlock to include a plurality of aperture detents, in accordance with the teaching of  Kesten so that accurate sliding of the guide wire could be achieved by way of having a plurality of detents. 
Regarding claim 13, Matlock in view of Kesten teaches wherein the first aperture detents (Kesten: FIG. 2) are spaced apart from each other at intervals corresponding to three or more discrete longitudinal positions of the outer tube relative to the elongate body of the handle (Kesten: The positioning of the marker detents 115A-115C are spaced apart from each other at intervals corresponding to three or more discrete longitudinal positions of the outer tube relative to the elongate body of the handle).

Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matlock in view of Kesten (US 20160310042).
Regarding claim 14, Matlock discloses a system (dilation instrument 10; FIGS. 1A-1D; para [0053]) comprising: (b) a probe (dilation instrument 10), wherein the probe includes:
 (i) a handle (handle assembly 500); 
(ii) a shaft assembly (guide shaft assembly 100) extending distally from the handle, the shaft assembly including:
(A) a rigid outer tube (dilation catheter 702; FIG. 1C) having a distal end, and 
(B) a flexible inner shaft (guidewire (602)) having a distal tip (FIG. 1B), the distal tip of the flexible inner shaft being positionable distally of the distal end of the rigid outer tube (FIGS. 1A-1D; para [0053]); 
(iii) an adjustment feature (Guidewire actuation assembly 600 and dilation catheter actuation assembly 700; para [0055]; This is equivalent to applicant’s slider body 342, 343 shown in FIG. 6A of the instant application.) configured to adjust a longitudinal position of at least the rigid outer tube relative to the handle (The operator may advance dilation catheter actuation assembly (700) distally along handle assembly (500) to thereby advance dilation catheter (702) distally. FIGS. 1B;1CPara [0055]); and 
(iv) a position sensor (guidewire may include position sensor for generating the position signal; connector 604; Para [0076]).
 	Matlock does not disclose a position sensor in communication with the processor, wherein the position sensor is configured to generate a signal in response to the magnetic field generated by the plurality of magnetic field ACC606OUSNP 1 - 32 - generators, wherein the processor is configured to utilize the signal to determine a position of the distal tip of the flexible inner shaft in three-dimensional space.
Kesten teaches an image guided navigation system (navigational device (10); FIG. 1; para [0057]) including: 
(i) a processor (positioning processor (212)), 
and 
(ii) a plurality of magnetic field generators configured to generate a magnetic field (fields generated by coils (202); para [0059]);  
a position sensor (position sensor (135); FIGS. 2, 6E, 7; para [0059]) in communication with the processor, wherein the position sensor is configured to generate a signal in response to the magnetic field generated by the plurality of magnetic fieldACC606OUSNP 1 - 32 –generators (A positioning processor (212) in console (210) calculates location coordinates of the distal end (132) of wire (130) from the position-related signals of position sensor (135). Para [0059]), wherein the processor is configured to utilize the signal to determine a position of the distal tip of the flexible inner shaft in three-dimensional space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Matlock to include a computer and processor based sensor, in accordance with the teaching of  Kesten so that  the  positioning of the guide wire could be achieved by using a computer.
Regarding claim 15, Matlock discloses wherein the shaft assembly has a rigidity that is configured to change based on the longitudinal position of at least the rigid outer tube relative to the handle (When the dilation catheter 702 is extended in and outside of the metallic shaft member 110, the rigidity of the shaft assembly 100, and shaft member 110 is changed.).
Regarding claim 16, Matlock discloses wherein the shaft assembly (assembly 100) has an effective length that is configured to change based on the longitudinal position of at least the rigid outer tube relative to the handle (Based on the position of the dilation catheter 702 in the shaft member 110, effective length can be changed. For example, end to end length of the distal portion would change as dilation catheter 702 is extended.).  
Regarding claim 17, Matlock discloses wherein the shaft assembly has a rigidity and an effective length that are each configured to change based on the longitudinal position of at least the rigid outer tube relative to the handle (The rigidity  and effective length of the assembly 100 changes based on the longitudinal position of the dilation catheter 702 inside the shaft member 110.).  
Regarding claim 18, Matlock discloses wherein the handle includes an elongate aperture (The aperture in the handle assembly 500 where the  guide wire assembly 600 and catheter actuation assembly 700 are positioned. Fig. 1B) , wherein the adjustment feature is disposed within the elongate aperture and the adjustment feature is configured to adjust the rigidity of the shaft assembly (shaft assembly 100 ) by a linear translation of the adjustment feature relative to the handle (Guidewire actuation assembly 600 and dilation catheter actuation assembly 700; Movement of the guidewire actuation assembly 600 and dilation catheter actuation assembly 700 adjust the rigidity of the shaft assembly 100; FIG. 1B; para [0055]).  
Regarding claim 19, Matlock discloses wherein the adjustment feature includes:(A) a first slider (Dilation catheter actuation assembly 700) operable to adjust the longitudinal position of the rigid outer tube relative to the handle, and (B) a second slider (Guidewire actuation assembly 600) operable to adjust the longitudinal position of the flexible inner shaft relative to the handle (FIG. 1B; para [0055]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see Bendory (US 20200046213) a curving actuator 912, and a work tool extension actuator 914. FIG. 21A; para [0183].
No claims have been allowed in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/            Supervisory Patent Examiner, Art Unit 3795
9/28/22